ON THE DENIAL OF PETITION TO TRANSFER
PER CURIAM.
In the course of proceedings to determine whether their children were in need of services, Kevin and Jane Ross were examined by psychologists. Those psychologists were allowed to testify about their examinations in the proceeding to terminate the Ross’s parental rights that followed, over the Ross’s objection that the testimony violated the psychologist-patient privilege. Ind.Code § 25-33-1-17 (1993). The Court of Appeals held that the psychologist-patient privilege was not available in termination proceedings. Ross v. Delaware County Department of Public Welfare, 661 N.E.2d 1269, 1271 (Ind. Ct.App.1996). Mr. Ross seeks transfer.
The deadlock which has resulted in this Court makes it impossible to resolve the conflict that exists between the statute abrogating the physician-patient privilege, Ind. Code § 31-6-7-13(d) (1993) and other statutes generally conferring a privilege such as the one between psychologist and patient. Ind.Code § 25-33-1-17. But this is a conflict that the legislature is well suited to resolve. Because the Court is evenly divided on the question of transfer, transfer is deemed denied. IndAppellate Rule 11(B)(5).
SHEPARD, C.J., and SELBY, J., vote to deny transfer.
DeBRULER and DICKSON, JJ., vote to grant transfer.
SULLIVAN, J., is not participating.